DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 9 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11-13, 16, 19-20 and 23-24 of copending Application No. 16/096863 (reference application) in view of Egoyants et al (US. Pat. App. Pub 2014/0182608).
Regarding independent claim 1, claim 8 of copending Application No. 16/096863 fully encompasses the majority of the instant claim except for the recitation, “the system further comprises an irradiative light source moving arrangement for moving the irradiative light source relative to the smokable material so as to selectively direct light emitted by the irradiative light source in use to different portions of the smokable material of the article”. However, the Egoyants et al reference teaches that irradiative light sources may be rotatably movable about smokable material that it is designed to heat so as to enable different sections of smokable material to be more selectively heated and in a controlled manner (see paras. [0079]-[0081]). Hence, it would have been obvious for one of ordinary skill to have employed such a mechanism in claim 8 of copending Application No. 16/096863 in order to appreciate the benefits of such an arrangement described in Egoyants et al in the system of claim 1.
Regarding claim 6, claim 11 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 7, claim 12 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 9, claims 13 and 24 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 17, claim 23 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 18, claim 16 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim. 
Regarding claim 19, claim 19 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
Regarding claim 20, claim 20 of copending Application No. 10/09683 recites claim limitations that encompass the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/649,206 (reference application) in view of Egoyants et al (US. Pat. App. Pub 2014/0182608).
Regarding independent claim 1, claim 1 of copending Application No. 17/649,206 fully encompasses the majority of the instant claim except for the recitation, “the irradiative light source and the smokable material are movable relative to each other when the article is engaged with the apparatus to enable light emitted by the irradiative light source to be selectively directed in use to different portions of the smokable material on the at least one surface of the article, wherein the system further comprises an irradiative light source moving arrangement for moving the irradiative light source relative to the smokable material so as to selectively direct light emitted by the irradiative light source in use to different portions of the smokable material of the article”. However, the Egoyants et al reference teaches that irradiative light sources may be rotatably movable about smokable material that it is designed to heat so as to enable different sections of smokable material to be more selectively heated and in a controlled manner (see paras. [0079]-[0081]). Hence, it would have been obvious for one of ordinary skill to have employed such a mechanism in claim 1 of copending Application No. 17/649,206 in order to appreciate the benefits of such an arrangement described in Egoyants et al in the system of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US. Pat. App. Pub. 5,934,289).
Regarding independent claim 1, and dependent claims 2, 4, 17, Watkins discloses a specially-constructed cigarette (23) containing a plug of tobacco (70) at its distal end - the plug (70) having “a layer” of tobacco arranged on an interior surface of the webs (62-66) which circumscribe the plug (70)(see col. 6, lines 37-65)(corresponding to the claimed “an article containing smokable material…the smokable material is a layer on at least one surface of the article”; and the “wherein the article comprises smokable material on an internal surface of the article” recitation of claim 2).
 In an embodiment, depicted in Fig. 5, Watkins discloses an electronic lighter (25) which comprises a photonic heater (37) into which the cigarette (23) is inserted at the receptacle (27) of the lighter (25), and which ultimately forms a smoking system (21); wherein the photonic heater (37) heats a predetermined region of the cigarette (23) upon which a user puffs in order to produce a tobacco aerosol (see col. 8, lines 13-23; col. 9, lines 3-27). Since, (corresponding to the claimed “A system comprising…an apparatus for volatilizing at least one component of the smokable material, wherein: the article is engageable with the apparatus and disengaeable from the apparatus”).
The photonic heater (37) is equipped with photonic light sources/assemblies (96), each comprising a linear laser diode (102), which, as observed from Fig. 5, are situated such that they radially surround the cigarette (23) when inserted into the heater (37). In operation, the output (read: light) of each photonic assembly (96) is directed radially inwardly toward a discrete location along the cigarette (23)(read: impinge upon the smokable material) (See Fig. 5 and col. 7, lines 53-57)(corresponding to the claimed “the apparatus comprises an irradiative light source for generating light, the article and the apparatus are arranged such that the irradiative light source and the smokable material overlap radially of the apparatus when the article is engaged with the apparatus, the irradiative light source is configured to emit light radially of the apparatus so as to impinge upon the smokable material on the at least one surface of the article to volatilize at least one component of the smokable material”; and the “wherein the irradiative light source is an annular irradiative light source that substantially surrounds the external surface of the article” recitation of claim 4; and the “comprising plural irradiative light sources each of which comprises a light emitting diode” recitation of claim 17).
    Further, with respect to Fig. 5, Watkins specifically teaches that the length of axial displacement (read: relative movement) of the photonic assemblies (96) relative to a stop surface (98) of the receptacle (27) can be optimized depending on the amount of tobacco in the tobacco plug (70) to ensure efficient release of tobacco aerosol upon heating (see col. 8, lines 55-67). This “moving arrangement” described in Watkins et al would be capable of performing the same functions as described in the instant claim (corresponding to the claimed “the irradiative light source and the smokable material are movable relative to each other when the article is engaged with the apparatus to enable light emitted by the irradiative light source to be selectively directed in use to different portions of the smokable material on the at least one surface of the article, wherein the system further comprises an irradiative light source moving arrangement for moving the irradiative lights source relative to the smokable material so as to selectively direct light emitted by the irradiative light source in use to different portions of the smokable material of the article”).
    Regarding claim 3, the cigarette (23) of Watkins et al comprises a tobacco plug (70) circumscribed by numerous tobacco web/cigarette paper layers (62-66) - the outermost layer/surface of which can inherently be considered “smokable material” as, being comprises of a burnable material, it is able to be combusted (corresponding to the claimed “wherein the article comprises smokable material on an external surface of the article”). 
Regarding claim 6, as depicted in Figs. 6-7, of Watkins et al, each photonic assembly (96) has an associated laser diode (102) and an associated lens element (104)(read: beam director) which is arranged to focus and otherwise direct the output of the laser diode (102) to one of a plurality of locations in the direction of the cigarette (23) (see col. 7, lines 58-65)(corresponding to the claimed “further comprising a beam director for selectively directing light emitted by the irradiative light source in use to different portions of the smokable material of the article”).
Regarding claim 7, its is made clear from the Watkins et al disclosure that a user manually inserts a cigarette (23) into the receptacle (27) of the lighter (25) for heating of the same. In so doing, the user is considered the “smoking material moving arrangement” in that said user is able to move the cigarette, either closer to or further away from the heater so as to determine the extent to which it is inserted in the lighter (25) (corresponding to the claimed “further comprising a smokable material moving arrangement for moving the smokable material relative to the irradiative light source so as to selectively direct light emitted by the irradiative light source in use to different portions of the smokable of the article”).
 Regarding claims 9, as evident from Fig. 7 of Watkins et al, it is clear that a plurality of photonic assemblies (96) are radially situated around the cigarette (23) inserted into the receptacle (27), each of which directing photonic light to a number of different portions about the circumference of the cigarette (23) (corresponding to the claimed “further comprising plural irradiative light sources located in the apparatus, wherein the plural irradiative light sources are respectively directed at different portions of the smokable material of the article”).
 Regarding claims 12-13, a thorough reading of Watkins et al makes it clear that controller (41) is configured to supply power to each of the photon emitting elements (laser diodes)(102) and, as stated above, the diodes (102) are radially located about the cigarette (23) so as to direct light to a different portion of the tobacco plug (74). Also, power is delivered to the cigarette (23) in a predetermined manner. i.e., in phases, so as to optimize the production of tobacco aerosol, and the controller (41) dynamically adjusts the power cycle in order to maintain the total power at the various phases (see col. 8, lines 13-24). As such, the controller (41) would be capable of performing the same functions as described in the instant claims (corresponding to the “further comprising control circuitry configured so that light emitted by the irradiative light source is directed to each different portion of the smokable material only once” recitation of claim 12, and the “further comprising control circuitry configured so that light emitted by the irradiative light source is directed to each different portion of the smokable material simultaneously” recitation of claim 13).
Regarding claim 14, ad evident from Fig. 5, air channels (103) are provided at the base portion (93) of the heater fixture (37) for the introduction of predetermined amounts of air, said air channels (103) inherently providing air passageways leading directly to the tobacco plug (74)(smokable material) without passing over the light sources (96)(corresponding to the claimed “wherein the apparatus comprises at least one air inlet and at least one airflow passage constructed and arranged so that in use air may enter the apparatus and be directed through the at least one airflow passage over or through the smokable material without passing over the irradiative light source”).
Regarding claim 17, as stated above, the photonic light sources/assemblies (96), each comprise a linear laser diode (102) (corresponding to the claimed “comprising plural irradiative light sources each of which comprises a light emitting diode”).
Regarding claims 18-20, as evident from Fig. 7 of Watkins et al, it is clear that said photonic assemblies (96) are radially situated around the cigarette (23) inserted into the receptacle (27), each of which directing photonic light to a number of different portions about the circumference of the cigarette (23). Further, as stated above, controller (41) is configured to supply power to each of the photon emitting elements (laser diodes)(102) and power is delivered to the cigarette (23) in a predetermined manner. i.e., in phases, so as to optimize the production of tobacco aerosol, and the controller (41) dynamically adjusts the power cycle in order to maintain the total power at the various phases (see col. 8, lines 13-24). As such, the controller (41) would be capable of performing the same functions as described in the instant claims. (NOTE: Claims 19-20 do not recite structural or functional limitations of the claimed system and, as such, has not been given patentable weight)(corresponding to the “arranged such that light is emitted from the light emitting diodes in a predetermined sequence, wherein the lights emitting diodes are at different orientations to each other such that the light emitting diodes are each directed to a different location on the smokable material” recitation of claim 18; the “wherein the predetermined sequence if determined by the user” recitation of claim 19; and the “wherein the predetermined sequence is determined by the user making a selection from a list of predetermined sequences” recitation of claim 20). 
Hence, Watkins et al anticipates each of the above-referenced claims.
Response to Arguments
Applicant's arguments, filed May 18, 2022, have been fully considered but they are not persuasive.
-Regarding the “Rejections Under 35 USC 102”, Applicant traverses the rejection of claims 1-4, 6-7, 9, 12-15 and 17-20 as being anticipated by the Watkins et al (5,934,289) reference because Applicant argues that it fails to teach, in relevant part, “wherein the system further comprises an irradiative light source moving arrangement for moving the irradiative light source relative to the smokeable material so as to selectively direct light emitted by the irradiative light source in use to different potions of the smokable material of the article” (emphasis added). Applicant acknowledges that Watkins et al discloses “providing the controller the capacity to effect displacement of an element of the optical train and/or the cigarette during the execution of a puff cycle so as to move the application locus of the radiant energy along a predetermined target region the cigarette” (col. 3, lines 37-42), but then it further asserts that the only “movable” element of the optical train is a “rotatable light distributor” which relies upon a mirror arrangement, rather than a moving arrangement to “move the application locus”.  However, the Examiner submits that what Applicant is referring to is an embodiment reflected in Fig. 14, (see col. 12, line 66 - col. 13, line 19) of Watkins et al, and not Fig. 5 which is referenced, by the Examiner, in the afore-mentioned rejection (Examiner acknowledges an error in referring to col. 3, lines 37-42 of Watkins et al in the previous Office Action, which may have suggested the embodiment of Fig. 14; however, this has now been corrected such that only the previously-mentioned col. 8, lines 55-67 remains, upon which the rejection was based, leaving the rejection itself unaltered and fully maintained).	Applicant further argues that Watkins et al cannot anticipate the above-mentioned recitation of independent claim 1 because it avers that “there is no ‘movement (sic) arrangement’ that can move the light source to different positions”; however, this is clearly in error, as Watkins et al plainly states, in col. 8, lines 55-58, that axial displacement (read: movement) of the photonic assemblies (96) (read: light source) is optimized with respect to how the cigarette is constructed. As seen in Figs. 4A - 4C, for example, with a partially-filled cigarette, the photonic elements (96) are axially/movably located such that upon their discharge, they heat a region which partially overlaps tobacco material and a void in the cigarette, but with a lesser-filled or greater-filled cigarette, the photonic elements would need to be axially/movably located to a different position for more optimal aerosolization of the tobacco. From this disclosure, there is no doubt that the light source/assembly (96) of Watkins et al is a “moving arrangement” and, further, would be capable of moving its light source relative to the smokable material (i.e., cigarette (23)), based on the construction of the same, so as to selectively direct light to different exterior portions (circumferentially radially) of the same (see also Figs. 6-7) - hence meeting the requirements of the claimed limitation.  
-Regarding the instant “Double Patenting Rejection”, Applicant notes that the previous Office Action relies upon Egoyants et al to teach “that [an] irradiative light source may be rotatably moveable about smokeable material”; however, Applicant asserts, Egoyants et al does not in fact teach or suggest “an irradiative light source moving arrangement”, instead relying upon a “heat shield 3a and a window 3b [that] may be rotatable or otherwise moveable.” (see Egoyants at [0079]). However, the Examiner submits that the further disclosure of Egoyants at para. [0081], states that there is an embodiment wherein the heat shield 3a is literally attached to (coated upon) the heat source 3 (which is a halogen-IR lamp) (read: irradiative light source), and states that the heater, itself, can be “rotated or otherwise moved” to cause different sections of the smokable material to be heated. As such, contrary to Applicant’s assertion, Egoyants et al does, in fact, teach a “an irradiative light source moving arrangement”.   
For the afore-mentioned reasons, the current rejections will be maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747